DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. Applicant’s amendment, filed 06/01/2022, has been entered.

    Claims 1-45 and 47-64 have been canceled previously.

    Claim 46, 67 and 78-83 have been amended.

     Claims 46 and 65-83 are pending.

3. The text of those sections of Title 35 USC not included in this Office Action can be found in a prior Office Action. 

    This Office Action will be in response to applicant's arguments, filed 06/01/2022. 

    The rejections of record can be found in the previous Office Action, mailed 03/02/2022.  

4.  Upon reconsideration of applicant’s amended claim 67, the previous objection of claim 67 has been withdrawn.

5. Upon reconsideration of applicant’s amended claims, the previous rejection under 35 USC 112 has been withdrawn.

6.  Claims 46 and 65-83 stand rejected under the judicially created doctrine of non-statutory-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,793,639 in view of Chianelli et al. (US 2008/0176846) for the reasons of record / herein. 

   The instant and issued claims are drawn treating and managing a KIT-mediated disorder with the same anti-KIT antibodies.
     Chianelli et al. teach Compositions and Methods for Modulating c-Kit
Kinase, which mediate diseases or conditions which be mediated by inhibitors,
     including c-Kit inhibitors (e.g., see [0051], [0053], [0071], [0112]-[0116]
including Pharmacology and Utility in paragraphs [0115]-[0134]), 
      including allergy disorders, irritable bowel syndrome, IBD, rheumatoid arthritis, mastocytosis (e.g., see paragraphs [0054]-[059], [0121]-[0124], [0129], [0132], [0154], [0156])
    (see entire document, including Abstract, Technical Field, Background Art, Disclosure of the Invention, Definitions, Modes of carrying Out the Invention, Examples, Claims).

    The instant claims are obvious in view of the patented claims of treating and managing a KIT-mediated disorder, c-KIT inhibitors, including instant claimed disorders and those taught by Chianelli et al.
     The patented claims anticipated the instant claims.
      Combination of KIT-specific antibodies with secondary therapeutic agents to treat / manage the same disorders / conditions would have been obvious to the ordinary artisan at the time the invention was made. 
 
      It is noted that current priority claim indicates that the instant USSN 16/994,164 is a DIV of USSN 16,214,980, now U.S. Patent No. 10,793,639.
      The instant claims are rejected under the judicially created doctrine of non-statutory-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,793,639 in view of Chianelli et al. for the reasons herein.

    Applicant’s request that the double patenting rejection be held in abeyance until the indication of allowable subject matter. 

     The rejection is maintained. 

7.  No claim allowed.

    As indicated previously, 
    due to high polymorphism of antibodies, the claimed KIT-specific antibodies are deemed structurally distinct on the primary amino acid basis. 
     These particular KIT-specific antibodies do not appear to known or taught in the prior art. 
     The prior art neither suggest or teaches these particular anti-KIT-specific antibodies having the exact chemical structure of the claimed c-KIT antibodies.  

8.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
    
9.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  
     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner 
Technology Center 1600
Art Unit 1644
June 21, 2022